UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 03-7920



In Re:   KELLIS DION JACKSON,

                                                          Petitioner.




                 On Petition for Writ of Mandamus.
                           (CA-02-1109-7)


Submitted:   March 25, 2004                 Decided:   March 31, 2004


Before TRAXLER, KING, and DUNCAN, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Kellis Dion Jackson, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Kellis Dion Jackson petitions for writ of mandamus,

alleging the district court has unduly delayed acting on his

petition for relief under 28 U.S.C. § 2241 (2000).         He seeks an

order from this court directing the district court to act.           Our

review of the docket sheet reveals that the district court has

denied   Jackson’s   §   2241   petition.   Accordingly,   because   the

district court has recently decided Jackson’s case, we deny the

mandamus petition as moot.        We grant leave to proceed in forma

pauperis.     We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                      PETITION DENIED




                                   - 2 -